Exhibit 10.1

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (the “Agreement”), is dated September 1, 2011 by and
among Dynegy Gas Investments, LLC (“Assignor”), a limited liability company
organized under the laws of the State of Delaware, Dynegy Holdings, LLC
(“Assignee”), a limited liability company organized under the laws of the State
of Delaware, and Dynegy Inc. (“Obligor”), a corporation organized under the laws
of the State of Delaware.

 

WHEREAS, Assignor and Obligor are party to that certain Undertaking Agreement,
dated as of the date hereof (the “Undertaking”), pursuant to which Obligor
agreed to make certain payments to Assignor as set forth on Annex B to the
Undertaking;

 

WHEREAS, Assignor has agreed to assign to Assignee the Undertaking and Assignee
has agreed to assume the Undertaking (as amended and restated) and issue the
Note (as defined below);

 

WHEREAS, Obligor is willing to consent to the assignment by Assignor of the
Undertaking to Assignee and to the admission of Assignee as the substitute
Beneficiary under the Undertaking as of the date hereof, upon the terms and
conditions hereinafter set forth, including the express condition that the
Assignee agree to the Amended and Restated Undertaking attached hereto as
Exhibit A (the “Amended and Restated Undertaking”);

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions contained herein, and other good and valuable consideration:

 

Section 1.                                            Definitions. Capitalized
words used but not defined herein shall have the meanings given to them in the
Undertaking.  Additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated on Annex A.

 

Section 2.                                            Construction.  In this
Agreement, unless the context otherwise requires: (a) references to “writing” or
comparable expressions include a reference to facsimile transmission or
comparable means of communication; (b) the phrases “delivered” or “made
available” shall mean that the information referred to has been physically or
electronically delivered to the relevant parties; (c) words expressed in the
singular number shall include the plural and vice versa; words expressed in the
masculine shall include the feminine and neuter gender and vice versa;
(d) references to Articles, Sections, Annexes, Exhibits, the Preamble and
Recitals are references to articles, sections, annexes, exhibits, the preamble
and recitals of this Agreement, and the descriptive headings of the several
Articles and Sections of this Agreement are inserted for convenience only, do
not constitute a part of this Agreement and shall not affect in any way the
meaning or interpretation of this Agreement; (e) whenever this Agreement refers
to a number of days, that number shall refer to calendar days unless Business
Days are specified and whenever any action must be taken under this Agreement on
or by a day that is not a Business Day, then that action may be validly taken on
or by the next day that is a Business Day; (f) the words “hereof”, “herein”,
“hereto” and “hereunder”, and words of similar import, shall refer to this
Agreement as a whole and not to any provision of this Agreement; (g) this
“Agreement” or any other agreement or document shall be construed as a reference
to this

 

--------------------------------------------------------------------------------


 

Agreement or, as the case may be, such other agreement or document as the same
may have been, or may from time to time be, amended, varied, novated or
supplemented; (h) “include”, “includes”, and “including” are deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of similar import; and (i) references to “Dollars”,
“dollars” or “$”, without more are to the lawful currency of United States of
America.

 

Section 3.                                            Assignment; Note.

 

(a)                                  In consideration for Assignee issuing to
Assignor the Note (as defined below), Assignor hereby assigns to Assignee all of
Assignor’s right, title and interest in and to the Undertaking, and all of
Assignor’s rights, claims and causes of action related thereto.

 

(b)                                 Contemporaneously herewith, Assignee is
issuing to Assignor a Promissory Note substantially in the form attached hereto
as Exhibit B (the “Note”).

 

Section 4.                                            Representations and
Warranties.

 

(a)                                  Assignor hereby represents and warrants to
Assignee and Obligor that Assignor has the power, authority and legal capacity,
and is duly authorized, to enter into this Agreement and perform its obligations
hereunder and this Agreement is a valid and binding obligation of Assignor.

 

(b)                                 Assignee hereby represents and warrants to
Assignor and Obligor that Assignee has the power, authority and legal capacity,
and is duly authorized, to enter into this Agreement and the Amended and
Restated Undertaking and perform its obligations hereunder and thereunder and
this Agreement and the Amended and Restated Undertaking are valid and binding
obligations of Assignee.

 

(c)                                  Obligor hereby represents and warrants to
Assignor and Assignee that Obligor has the power, authority and legal capacity,
and is duly authorized, to enter into this Agreement and the Amended and
Restated Undertaking and perform its obligations hereunder and thereunder and
this Agreement and the Amended and Restated Undertaking are valid and binding
obligations of Obligor.

 

Section 5.                                            Consent to Assignment.

 

(a)                                  In reliance on the representations and
warranties of Assignor and Assignee herein and the condition that Obligor and
Assignee enter into the Amended and Restated Undertaking, Obligor hereby
consents, in accordance with Section 5.3 of the Undertaking, to the transfer of
the Undertaking to Assignee by Assignor and agrees that Assignee shall be
entitled to all of the right, title, interest, claims and causes of action
related thereto.

 

(b)                                 Obligor hereby releases Assignor from all
liabilities and obligations relating to the Undertaking and the Amended and
Restated Undertaking and agrees that Assignee shall henceforth be solely liable
for all such obligations.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                            Miscellaneous.

 

(a)                                  Binding Effect; Benefit; Assignment.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto.
No Person not party to this Agreement shall be entitled to the benefits of this
Agreement.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other party. Any attempted assignment in violation
of this Section 6(a) will be void.

 

(b)                                 Amendment and Modification.  This Agreement
may not be amended except by a written instrument executed by all parties to
this Agreement.  No consent of any other Person (including any holder of
Reference Notes) shall be required in connection with an amendment of this
Agreement.

 

(c)                                  Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, and all of which together shall be deemed to be one and the same
instrument. Signed counterparts of this Agreement may be delivered by facsimile
and by scanned .pdf image.

 

(d)                                 Applicable Law.  THIS AGREEMENT AND THE
LEGAL RELATIONS BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS RULES THEREOF.  THE STATE OR FEDERAL COURTS LOCATED WITHIN NEW
YORK COUNTY IN THE STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY
AND ALL DISPUTES BETWEEN THE PARTIES HERETO, WHETHER IN LAW OR EQUITY, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY AND THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HEREBY WAIVES AND
AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, (B) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE
FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (C) ANY LITIGATION OR OTHER
PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.

 

THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION
WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 5.1 OF THE
UNDERTAKING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID
AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

 

(e)                                  Severability.  If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void, unenforceable or
against its regulatory policy, the remainder of the terms, provisions, covenants
and restrictions contained in this Agreement shall remain valid and binding and
shall in no way be affected, impaired or invalidated, and this Agreement shall
be reformed, construed and

 

3

--------------------------------------------------------------------------------


 

enforced in such jurisdiction as if such invalid, illegal or unenforceable term,
provision, covenant or restriction or any portion thereof had never been
contained herein.

 

(f)                                    Waiver of Jury Trial. EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, AND SHALL CAUSE ITS SUBSIDIARIES
AND AFFILIATES TO WAIVE, ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(g)                                 Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized, all as of the date first
above written.

 

 

 

Dynegy Gas Investments, LLC

 

 

 

 

 

By:

/s/ Kent R. Stephenson

 

 

Name: Kent R. Stephenson

 

 

Title: Executive Vice President

 

 

 

 

 

Dynegy Holdings, LLC

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Chief Financial Officer

 

 

 

 

 

Dynegy Inc.

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name: Clint C. Freeland

 

 

Title: Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

Annex A:   Additional Defined Terms

 

Defined Term

 

Section

 

 

 

Agreement

 

Preamble

Amended and Restated Undertaking

 

Third Recital

Assignee

 

Preamble

Assignor

 

Preamble

Note

 

Section 3(b)

Obligor

 

Preamble

Undertaking

 

First Recital

 

6

--------------------------------------------------------------------------------


 

Exhibit A:   Amended and Restated Undertaking

 

See attached.

[See Exhibit 2.3 attached to Dynegy Holdings, LLC Current Report on Form 8-K
filed September 8, 2011]

 

7

--------------------------------------------------------------------------------


 

Exhibit B:   Promissory Note

 

See attached.

[See Exhibit 4.1 attached to Dynegy Holdings, LLC Current Report on Form 8-K
filed September 8, 2011]

 

8

--------------------------------------------------------------------------------